       Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 1 of 21 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ________ DIVISION

                                            CASE NO.:

Henkel Corporation,

       Plaintiff,                                                 COMPLAINT FOR
                                                               BREACH OF CONTRACT,
vs.                                                           BREACH OF WARRANTIES,
                                                             AND INDEMNIFICATION AND
TSE Industries, Inc.,                                         DEMAND FOR JURY TRIAL
       Defendant.

___________________________________________/

                                            PARTIES

       1.      Plaintiff, Henkel Corporation (“Henkel”), is a corporation organized and existing

under the laws of the State of Delaware with a principal place of business located at One Henkel

Way, Rocky Hill, Connecticut 06067.

       2.      Henkel has an office at 10 Finderne Avenue, Bridgewater, New Jersey.

       3.      Defendant, TSE Industries, Inc. (“TSE”), is a corporation organized and existing

under the laws of the state of Florida with a principal place of business in Clearwater, Florida.

                                JURISDICTION AND VENUE

       4.      This Court has personal jurisdiction over TSE because it transacts business in the

Middle District of Florida.

       5.      This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332

because there is a complete diversity of citizenship between Henkel and TSE and the amount in

controversy exceeds $75,000, exclusive of costs and interests.




                                                 1
       Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 2 of 21 PageID 2




       6.      Venue of this action is proper in the Middle District of Florida because the claims

alleged in this action arose in the Middle District of Florida, and the Defendant may be found

and served in the Middle District of Florida.

                                        INTRODUCTION

       7.      Henkel is a leading commercial distributer, manufacturer and supplier of hot melt

adhesives among other products.

       8.      Henkel has over a decade-long business relationship with TSE as one of its toll

manufacturers of certain hot melt adhesive products.

       9.      In 2014, Henkel contracted with TSE to manufacture and supply Technomelt

PUR 798A reactive hot melt adhesive (“798A Adhesive”).

       10.     The contract contained specifications, warranties and an indemnification

provision.

       11.     As part of the supply chain, Henkel sold 798A Adhesive to various recreational

vehicle (“RV”) manufacturing customers.

       12.     The 798A Adhesive is basically a glue substance that the RV manufacturing

customers used to secure side paneling to its RVs.

       13.     TSE knew or should have known that Henkel sold the 798A Adhesive to RV

manufacturers for its specific application.

       14.     TSE supplied the 798A Adhesive to Henkel, and Henkel provided the 798A

Adhesive to its customers for years.

       15.     During 2016, Henkel received two defective batches of 798A Adhesive

manufactured by TSE, batches EFD420 and AFD431 (hereinafter, referred to as “Defective

Batches”).



                                                2
       Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 3 of 21 PageID 3




       16.     Without knowledge of or reason to know of any defect, Henkel sold 798A

Adhesive from the Defective Batches to several customers for its specific application.

       17.     Henkel began to receive complaints from its customers that 798A Adhesive, the

glue that was used to secure paneling to the side of RVs, failed, resulting in delamination.

       18.     Thereafter, Henkel learned of many RVs that were affected by the Defective

Batches.

       19.     Methylene diphenyl isocyanate (“MDI”) and the amount required to create 798A

Adhesive is part of the formulation by which TSE warranted to manufacture.

       20.     After extensive analysis, it was determined that the root cause of the delamination

was the result of an undercharge of MDI to the Defective Batches during TSE’s manufacturing

process.

       21.     To date, Henkel has paid out extensive compensation in excess of $3,000,000.00

for the delamination and continues to do so.

       22.     Henkel demands indemnification and seeks damages for TSE’s breach of contract

and several warranties.

                                     FACTUAL BACKGROUND

       23.     Henkel entered into a Manufacturing and Supply Agreement with TSE on

February 1, 2014 (“Initial Agreement”).1

       24.     Pursuant to this Initial Agreement, TSE was to manufacture 798A Adhesive for

Henkel for a period of three years (2/1/14 – 1/31/17).

       1
          Please see attached Manufacturing and Supply Agreement filed herewith as Exhibit A.
This Manufacturing and Supply Agreement is filed without exhibits due to confidential and
sensitive information. There is no prejudice to Defendant as Defendant is a party to the
Manufacturing and Supply Agreement and has a copy of the same. Indeed, if required however,
Plaintiff will file the Manufacturing and Supply Agreement and all exhibits under seal.


                                                 3
       Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 4 of 21 PageID 4




       25.     On November 17, 2016, the parties amended the Initial Agreement (“First

Amended Agreement”). The new contract extended the length of the Initial Agreement and

changed the payment terms.2

       26.     While the Initial Agreement was in effect, Henkel’s customers began

experiencing significant issues concerning defective 798A Adhesive, resulting in delamination.

       27.     In response to customers’ claims that Henkel’s 798A Adhesive was defective,

Henkel initiated an investigation.

       28.     Upon information and belief, on or about October 5, 2016, TSE began its own

investigation into the root cause of the delamination.

       29.     Upon information and belief, on or about November 10, 2016, TSE determined

that the root cause of the Defective Batches was an inadequate MDI system.

       30.     As a result of the Defective Batches manufactured and supplied by TSE, Henkel

compensated its customers for their damages.

       31.     The defect with both Defective Batches was latent.

       32.     Pursuant to agreement, TSE promised to indemnify Henkel for claims, losses and

expenses related to the Defective Batches.

       33.     Henkel provided TSE with formal notification of the product defect and resultant

delamination issues pursuant to the Initial Agreement.

       34.     On or about April 24, 2017, Henkel representative Simon Mawson met with TSE

President Richard Klingel. During this meeting, Henkel notified TSE of the issues with the

       2
         Please see attached First Amended Agreement filed herewith as Exhibit B. This First
Amended Agreement is filed without exhibits due to confidential and sensitive information.
There is no prejudice to Defendant as Defendant is a party to the First Amended Agreement and
has a copy of the same. Indeed, if required however, Plaintiff will file the First Amended
Agreement and exhibits under seal.


                                                 4
          Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 5 of 21 PageID 5




product’s performance, the customers’ claims that had been made for the alleged defective 798A

Adhesive, and put TSE on notice of Henkel’s intent to recoup some of the payments it had made

to its customers based on the Defective Batches.

          35.    On or about April 28, 2017, TSE sent a formal letter to Henkel expressly denying

any responsibility for the Defective Batches and rejecting TSE’s contractual indemnification

duties.

          36.    Specifically, TSE maintained that it fully performed and fulfilled its obligations

under the Initial Agreement because the Defective Batches met the Specifications set forth by

Henkel, the only standard – as alleged by TSE – to which the product should be judged.

          37.    TSE’s denial of responsibility ignored the warranties and representations

contained within the Initial Agreement and the parties’ course of dealing.

          38.    Despite repeated demands, TSE has failed and refused to indemnify Henkel as per

the terms of the agreement.

          39.    In total, millions of dollars in claims for the Defective Batches have been paid by

or on behalf of Henkel.

          40.    TSE has failed to indemnify Henkel with regard to these claims.

                Henkel and TSE Entered into Binding and Controlling Agreements

          41.    As stated above, the parties entered into the Initial Agreement on February 1,

2014. Throughout Henkel and TSE’s business relationship, the agreement was amended and

additional indemnification terms were sent by Henkel to TSE in Henkel’s purchase orders.

          42.    Regardless of the amendments and similar indemnification clause in Henkel’s

purchase orders, per the express language in the Initial Agreement, the controlling

indemnification terms are those contained within the Initial Agreement.



                                                  5
      Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 6 of 21 PageID 6




       43.    TSE expressly agreed to the indemnification terms set forth in the Initial

Agreement and never proposed, requested, or sent competing terms.

       44.    The Initial Agreement dated February 1, 2014 expressly provided:

                      2.     Specifications, Quality, Title and Ability to
              Manufacture; Amended Specification. (a) TSE represents and
              warrants that (i) all Products manufactured, packaged and
              delivered by TSE will meet the specifications set forth in Exhibit A
              attached hereto (the “Specifications”), (ii) the Products will be of
              good and merchantable quality, (iii) it has the necessary expertise
              and equipment to manufacture, handle, package and ship the
              Products and (iv) HENKEL shall receive good and marketable title
              to the Products free from any claims, liens or encumbrances.

                                            *****

                      13.     Indemnification.      (a) TSE agrees to defend,
              indemnify, and hold harmless HENKEL, its agents or employees
              from and against all claims, actions, judgments, losses and
              expenses, including attorney’s fees, sustained or incurred by
              HENKEL, its agents or employees which arise or result from (1)
              the performance, failure to perform or improper performance of
              work under this Agreement by TSE or any other breach by TSE of
              the terms and provisions of this Agreement, (2) TSE’s receipt,
              possession, handling, processing, manufacturing, packaging or
              shipment of any raw materials, intermediates and/or the Products,
              (3) the failure of any Product to meet the Specifications, (4) any
              violation or alleged violation by TSE of any federal, state, or local
              statutes, ordinances, orders, rules, regulations or directives
              applicable to the receipt, possession, handling, processing,
              manufacturing, packaging or shipment of the Products or any raw
              materials or intermediates used in the manufacture of the Product
              or the disposal of any waste or by-product arising or resulting from
              the manufacture of the Products, (5) any negligent or willful act or
              omission of TSE, its employees, subcontractors or agents, or (6)
              the generation, handling, storage, treatment or disposal of any solid
              or liquid waste or by-products arising or resulting from the
              manufacture of the Products pursuant to the terms of this
              Agreement.

                      (b) HENKEL agrees to defend, indemnify and hold TSE,
              its agents or employees harmless from and against all claims,
              actions, judgments, losses and expenses, including attorney fees,
              sustained or incurred by TSE, its agents or employees which arise

                                               6
      Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 7 of 21 PageID 7




              or result from (1) any breach by HENKEL of the terms and
              provisions of this Agreement (2) HENKEL’s receipt, handling,
              storage or shipment of Products which conform to the
              Specifications (3) any errors or omissions in any formula for a
              Product provided to TSE by HENKEL as herein provided (4) any
              claim of patent infringement or misappropriation of confidential
              information with respect to any formula provided by HENKEL to
              TSE hereunder, or (5) any negligent or willful act or omission of
              HENKEL, its employees, subcontractors or agents.

                       (c) For the purposes of any claim or proceeding pursuant to
              the provisions of this Section 13, TSE shall have the burden of
              proving that any Product which is the subject of, or which gave
              rise to, such claim or proceeding met the Specifications thereof.

                                             *****
                       16.     Successors and Assigns; Amendment; Entire
              Agreement. This Agreement and all rights, obligations and
              liabilities arising hereunder shall be binding upon and inure to the
              benefit of the Parties’ respective successors and assigns. This
              Agreement may not be modified or amended except by an
              instrument in writing signed by both the Parties.               Any
              inconsistency of conflict between the terms of this Agreement and
              any purchase order, invoice or other communication shall be solely
              governed by the terms of this Agreement. This Agreement is the
              entire agreement between the Parties hereto with regard to these
              subject matters hereof and supersedes all prior discussions,
              arrangements or agreements between the parties relating thereto.

                      17.  Governing Law. This Agreement shall be construed
              and enforced in accordance with the laws of the State of New
              Jersey.

       See Initial Agreement attached hereto as Exhibit A (emphasis added).

       45.    The Parties amended the Initial Agreement on November 17, 2016.

       46.    The First Amended Agreement only extended the terms of the Initial Agreement

(until January 31, 2020) and changed invoicing and payment terms of the contract. See First

Amended Agreement attached hereto as Exhibit B.

       47.    No amendments were made to Paragraph 13 regarding indemnification.




                                               7
       Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 8 of 21 PageID 8




       48.     Additionally, Henkel sent TSE its standard terms and conditions with each

purchase order submitted to TSE.

       49.     The relevant indemnification language does not vary substantially from that

contained within the Initial Agreement and holds TSE liable for indemnification for any claims

that the subject 798A Adhesive is not merchantable or fit for the particular purposes intended:

                       14.     INDEMNITY AND INSURANCE. Seller [TSE]
               hereby indemnifies and holds Buyer [Henkel], its employees,
               customers, and any other user of the Goods, harmless from all
               claims or expenses, including, without limitation, reasonable
               attorneys’ fees, which may arise from any property damage,
               personal injury or death resulting from any purchase, sale, or use
               of the Goods. . . . If any party purchasing Goods from the Buyer
               threatens to bring any action or claim, or brings any such action or
               claim against Buyer asserting that such Goods are not fit or safe for
               consumer use or are not merchantable or fit for the particular
               purpose intended, then, in addition to any other remedies which it
               may have, Buyer . . . . .shall be entitled to recover all expenses
               incurred in connection with such action or threatened action.

                  TSE Undercharged the MDI During The Manufacturing Process

       50.     Upon information and belief, at the time the Defective Batches were produced,

TSE utilized an MDI system with several manual operations.

       51.     Manual operations require human initiation and direction.

       52.     Such manual operations were supposed to be measured and recorded by TSE.

       53.     In fact, according to industry standard good manufacturing practices (“GMP”),

TSE was required to document the amounts of MDI added to the reactor and at what times the

MDI was added during the manufacturing process.

       54.     Upon information and belief, no such documentation exists.




                                                8
       Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 9 of 21 PageID 9




       55.     On November 22, 2016, during an audit of TSE’s plant where the 798A Adhesive

was manufactured, Henkel requested supporting documentation to determine the levels of MDI

that were added to the two Defective Batches.

       56.     TSE failed to provide such documentation.

       57.     To date, TSE has failed to provide such documentation.

                 Henkel Conducted a Reasonable Investigation into the Root Cause
                    of the Delamination Prior to Demanding Indemnification

       58.     After receiving complaints from customers, Henkel began investigating issues

with its customers’ delaminated side paneling.

       59.     Henkel reached out to TSE on several occasions requesting all documentation

related to the Defective Batches.

       60.     Beginning in July 20, 2016, TSE provided Henkel with certain records related to

the Defective Batches.

       61.     Henkel analyzed the records TSE provided, tested retains from the Defective

Batches, audited TSE’s facility, and re-created the batches to simulate the defects of the

Defective Batches.

       62.     Based on this information, Henkel was able to determine that the delamination

was a result of a mischarge of MDI by TSE. After the delamination was identified, TSE

installed a new MDI delivery system to increase automation and reduce human error.

              TSE Could Have Implemented Corrective Measures Prior to the
                  Manufacture and Production of the Defective Batches

       63.     Prior to the manufacture of the Defective Batches and the delamination of the side

paneling, TSE was in a position to correct the manufacturing issue that caused the Defective

Batches.



                                                 9
     Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 10 of 21 PageID 10




       64.       After manufacture of the Defective Batches, TSE analyzed the possibility that an

incorrect number could have been entered into the MDI delivery system. TSE agreed that there

could have been a problem with the Defective Batches if an incorrect amount of MDI were

added to them.

       65.       As part of TSE’s investigation, TSE acknowledged that when Henkel expressly

requested a printout of the transaction for each reactor, TSE was unable to deliver them.

       66.       As part of TSE’s investigation, TSE determined that no MDI measurement

records exist.

       67.       TSE further investigated the data collection for the MDI shot tank.

       68.       TSE also determined that the root cause for the possibility that an incorrect

number could be entered into the MDI system was in fact an “Inadequate System.”

       69.       Again, after the delamination was identified, TSE installed a new MDI delivery

system to increase automation and reduce human error.

                                    TSE’s Poor Workmanship

       70.       Additionally, TSE failed to follow proper protocol and industry standard GMP

and testing.

       71.       For example, during the November 22, 2016 audit, Henkel observed TSE

employees failing to follow standard protocols including an instance of one operator who signed

off on the shot tank charge to the reactor without watching or verifying the quantity charged.

       72.       TSE also failed to keep records that detailed the amount and weight of the MDI

charged to the Defective Batches.

       73.       TSE also failed to perform industry standard testing on the Defective Batches

prior to shipping them to Henkel.



                                                 10
     Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 11 of 21 PageID 11




                                       TSE’s Warranties

       74.     TSE agreed to produce the 798A Adhesive per the Initial Agreement and

subsequent purchase orders.

       75.     This statement became part of the basis of the bargain and, thus, constituted an

express warranty of fitness for Henkel’s particular purposes and of merchantability.

       76.     Henkel’s standard terms and conditions state that “the Products [namely, 798A

Adhesive] will be of good merchantable quality.”

       77.     Henkel’s standard terms and conditions also state that TSE warrants that “it has

the necessary expertise and equipment to manufacture, handle, package and ship the Products.”

       78.     TSE also provided warranties as set out in the Uniform Commercial Code

(“UCC”) and under New Jersey law.

       79.     TSE manufactured and supplied the same quality of 798A Adhesive to Henkel for

years prior to suppling Henkel with the two Defective Batches.

       80.     TSE knew or had reason to know the purpose for which the 798A Adhesive was

to be used.

       81.     Through these prior course of dealings, TSE warranted to provide the same

quality of product that it had previously provided.

                               TSE’S Breaches of Its Warranties

       82.     Because the 798A Adhesive did not perform as warranted and repeatedly failed,

the Defective Batches manufactured by TSE were not suitable to perform as warranted.

       83.     TSE is liable for the refund of the full purchase price of the inadequate goods plus

any other damages flowing from TSE’s breach of warranty.




                                                11
      Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 12 of 21 PageID 12




        84.     Henkel promptly gave notice to TSE regarding the Defective Batches in

accordance with the agreements and the warranties.

        85.     TSE knew or should have known that its failure to engage in industry standard

GMP would result in the mischarge of MDI which would cause the 798A Adhesive provided in

the Defective Batches to fail to perform as intended and cause resultant business losses to

Henkel.

        86.     TSE is thus liable for consequential damages including the losses caused by the

delamination of the side paneling, testing for root cause analysis, and returns from the customers.

        87.     TSE is also liable for Henkel’s incidental damages, including the costs of testing

the remains and removing, storing, stripping, and replacing the side paneling and other damaged

parts of the RVs containing the Defective Batches.

        88.     TSE is also liable for all resultant damage.

        89.     Henkel has continued to incur losses, expenses and costs as a result of TSE’s

breaches and refusal to indemnify.

                                             COUNT I
                                         Breach of Contract

        90.     Henkel reincorporates and realleges all of the allegations contained in paragraphs

1-89 as if fully set forth at length herein.

        91.     Henkel entered into a valid and enforceable manufacturing and supply agreement,

namely, the Initial Agreement, for the manufacture and supply of 798A Adhesive with TSE.

        92.     TSE has breached its contractual obligations by failing to provide Henkel with the

customary 798A Adhesive for batch numbers EFD420 and AFD431.

        93.     As a result of TSE’s breach, Henkel is entitled to a judgment against TSE for an

amount in excess of $3,000,000.00, plus interest and attorneys’ fees as allowed by law.

                                                 12
      Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 13 of 21 PageID 13




          WHEREFORE, Henkel prays for judgment as follows:

                 a)      That the Court enters judgment in favor of Henkel against TSE in the

          amount in excess of $3,000,000.00, plus all accrued interest thereon;

                 b)      That the Court awards Henkel post-judgment interest at the statutory rate;

                 c)      That all costs of this action be assessed against TSE;

                 d)      That Henkel be awarded its attorneys’ fees, costs and expenses; and

                 e)      That the Court grants Henkel all such other and further relief as the Court

          deems just and proper.

                                          COUNT II
                       Breach of the Express Warranty of Merchantability

          94.    Henkel reincorporates and realleges all of the allegations contained paragraphs 1-

89 as if fully set forth at length herein.

          95.    The terms and conditions contained in TSE’s Initial Agreement specifically

provide that all Products will be of good and merchantable quality for the particular purpose

intended.

          96.    TSE breached this warranty of merchantability by providing Henkel with two

Defective Batches of 798A Adhesive, EFD420 and AFD431, that were not of merchantable

quality, were not free of all defects and were not fit for the particular purposes intended.

          97.    As a direct and proximate result of TSE’s breach of its warranty of

merchantability, Henkel has suffered significant damages which Henkel is entitled to recover

from TSE, for an amount in excess of $3,000,000.00, plus interest and attorneys’ fees as allowed

by law.

          WHEREFORE, Henkel prays for judgment as follows:




                                                  13
      Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 14 of 21 PageID 14




                a)      That the Court enters judgment in favor of Henkel against TSE in the

        amount in excess of $3,000,000.00, plus all accrued interest thereon;

                b)      That the Court awards Henkel post-judgment interest at the statutory rate;

                c)      That all costs of this action be assessed against TSE;

                d)      That Henkel be awarded its attorneys’ fees, costs and expenses; and

                e)      That the Court grants Henkel all such other and further relief as the Court

        deems just and proper.

                                         COUNT III
                     Breach of Express Warranty of Necessary Expertise and
                         Equipment to Manufacture the 798A Adhesive

        98.     Henkel reincorporates and realleges all of the allegations contained in paragraphs

1-89 as if fully set forth at length herein.

        99.     The terms and conditions contained in TSE’s Initial Agreement specifically

provide that TSE had the necessary expertise and equipment to manufacture, handle, package

and ship the Products, including the 798A Adhesive batches EFD420 and AFD431, subject to the

Initial Agreement.

        100.    TSE breached this express warranty of necessary expertise and equipment to

manufacture by providing Henkel with two batches of 798A Adhesive that were not produced

with the necessary expertise and equipment to manufacture, that resulted in the short charge of

MDI and resulted in defective 798A Adhesive.

        101.    As a direct and proximate result of TSE’s breach of its warranty of necessary

expertise and equipment to manufacture, Henkel has suffered significant damages which Henkel

is entitled to recover from TSE, for an amount in excess of $3,000,000.00, plus interest and

attorneys’ fees as allowed by law.



                                                 14
      Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 15 of 21 PageID 15




        WHEREFORE, Henkel prays for judgment as follows:

                a)      That the Court enters judgment in favor of Henkel against TSE in an

        amount in excess of $3,000,000.00, plus all accrued interest thereon;

                b)      That the Court awards Henkel post-judgment interest at the statutory rate;

                c)      That all costs of this action be assessed against TSE;

                d)      That Henkel be awarded its attorneys’ fees, costs and expenses; and

                e)      That the Court grants Henkel all such other and further relief as the Court

        deems just and proper.

                                          COUNT IV
                         Breach of Implied Warranty of Merchantability

        102.    Henkel reincorporates and realleges all of the allegations contained in paragraphs

1-89 as if fully set forth at length herein.

        103.    TSE contracted to provide Henkel with 798A Adhesive per the terms of the Initial

Agreement.

        104.    TSE performed inspection and testing on the Defective Batches of 798A

Adhesive prior to supplying it to Henkel.

        105.    TSE is a supplier in the direct distributive chain with Henkel’s customers, the RV

manufacturers. Therefore, the commercial relationship between Henkel and TSE is governed by

the Uniform Commercial Code.

        106.    TSE’s status as a merchant that put products into the stream of commerce that

were sold in the distributive chain to Henkel and ultimately the RV manufacturers who bought

the defective 798A Adhesive from Henkel gives rise to an implied warranty of merchantability

under the Uniform Commercial Code.




                                                 15
      Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 16 of 21 PageID 16




        107.     The Defective Batches manufactured and supplied by TSE for use in securing side

paneling to RVs were not fit for the ordinary purposes for which such goods are used in the

industry.

        108.     TSE breached its implied warranty of merchantability by manufacturing and

supplying the Defective Batches that were not fit for the ordinary purposes for which such goods

are used in the industry.

        109.     As a direct and proximate result of TSE’s breach of its warranty of

merchantability, Henkel has suffered significant damages which Henkel is entitled to recover

from TSE, for an amount of in excess of $3,000,000.00, plus interest and attorneys’ fees as

allowed by law.

        WHEREFORE, Henkel prays for judgment as follows:

                 a)     That the Court enters judgment in favor of Henkel against Defendant, TSE

        in an amount in excess of $3,000,000.00, plus all accrued interest thereon;

                 b)     That the Court awards Henkel post-judgment interest at the statutory rate;

                 c)     That all costs of this action be assessed against TSE;

                 d)     That Henkel be awarded its attorneys’ fees, costs and expenses; and

                 e)     That the Court grants Henkel all such other and further relief as the Court

        deems just and proper.

                                         COUNT V
               Breach of the Implied Warranty of Fitness for a Particular Purpose

        110.     Henkel reincorporates and realleges all of the allegations contained in paragraphs

1-89 as if fully set forth at length herein.




                                                 16
     Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 17 of 21 PageID 17




       111.   TSE knew or had reason to know at the time of its contracting with Henkel that

the 798A Adhesive would be sold by Henkel that would later sell the products to its RV

manufacturer clients who would use the 798A Adhesive to secure side paneling.

       112.   TSE knew or had reason to know that TSE and the ultimate purchaser, Henkel

and Henkel’s clients, were relying on TSE’s particular skill and expertise in the manufacture of

the 798A Adhesive.

       113.   TSE’s manufacture and sale of the 798A Adhesive gives rise to an implied

warranty of fitness for a particular purpose under the Uniform Commercial Code.

       114.   The Defective Batches of 798A Adhesive manufactured and sold by TSE for use

in securing side paneling to the RVs were not fit for the particular purposes for which Henkel

purchased them.

       115.   TSE breached the implied warranty of fitness for a particular purpose by

manufacturing and selling Defective Batches of 798A Adhesive that were not fit for the

particular purposes for which Henkel purchased them.

       116.   As a direct and proximate result of TSE’s breach of its implied warranty of fitness

for a particular purpose, Henkel has suffered significant damages which Henkel is entitled to

recover from TSE, for an amount in access of $3,000,000.00, plus interest and attorneys’ fees as

allowed by law.

       WHEREFORE, Henkel prays for judgment as follows:

              a)      That the Court enters judgment in favor of Henkel against Defendant, TSE

       in the amount in excess of $3,000,000.00, plus all accrued interest thereon;

              b)      That the Court awards Henkel post-judgment interest at the statutory rate;

              c)      That all costs of this action be assessed against TSE;



                                               17
      Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 18 of 21 PageID 18




                d)      That Henkel be awarded its attorneys’ fees, costs and expenses; and

                e)      That the Court grants Henkel all such other and further relief as the Court

        deems just and proper.

                                         COUNT VI
                       Breach of Covenant of Good Faith and Fair Dealing

        117.    Henkel reincorporates and realleges all of the allegations contained in paragraphs

1-89 as if fully set forth at length herein.

        118.    By virtue of the contracts entered into between Henkel and TSE, including the

Initial Agreement, the First Amended Agreement and Henkel’s purchase orders for the 798A

Adhesive, an implied covenant of good faith and fair dealing exists between Henkel and TSE.

        119.    The implied covenant of good faith and fair dealing required TSE to give Henkel

the benefits of the contracts between the parties and to act reasonably and with utmost good faith

in the relationship.

        120.    TSE has failed to act reasonably and in good faith by, inter alia:

                (a)     Failing to provide Henkel with 798A Adhesive in the Defective Batches

        that complied with GMP or that performed as warranted;

                (b)     Failing to indemnify Henkel for the monies paid out to its customers as a

        result of the Defective Batches; and

                (c)     Requiring that Henkel pay for testing and analysis of the retains. TSE’s

                        actions have violated the parties’ mutual obligation to cooperate, denied

                        Henkel of the fruits of their contracts, and breached the good-faith

                        covenant inherent in the contracts between Henkel and TSE.




                                                 18
      Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 19 of 21 PageID 19




        121.    As a direct and proximate result of the aforesaid breach, Henkel has suffered

significant damages which Henkel is entitled to recover from TSE, for an amount in excess of

$3,000,000.00, plus interest and attorneys’ fees as allowed by law.

        WHEREFORE, Henkel prays for judgment as follows:

                a)      That the Court enters judgment in favor of Henkel against Defendant, TSE

        in the amount in excess of $3,000,000.00 plus all accrued interest thereon;

                b)      That the Court awards Henkel post-judgment interest at the statutory rate;

                c)      That all costs of this action be assessed against TSE;

                d)      That Henkel be awarded its attorneys’ fees, costs and expenses; and

                e)      That the Court grants Henkel all such other and further relief as the Court

        deems just and proper.

                                           COUNT VII
                                       Contractual Indemnity

        122.    Henkel reincorporates and realleges all of the allegations contained in paragraphs

1-89 as if fully set forth at length herein.

        123.    Henkel entered into a valid and enforceable manufacturing and supply agreement

namely, the Initial Agreement, for the manufacture and supply of 798A Adhesive with TSE.

        124.    Pursuant to the Initial Agreement and supplemental Purchase Orders, TSE is

obligated to indemnify, hold harmless, and defend Henkel for any claims, suits, losses, damages,

costs, expenses and attorneys’ fees resulting from any negligent or willful act or omission of

TSE, its employees, subcontractors or agents, or a combination of both.

        125.    Negligence by TSE or any breach of any of these failures of either the express

warranties pursuant to the Initial Agreement and/or implied warranties under general contract




                                                 19
     Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 20 of 21 PageID 20




principles constitutes a breach of the Initial Agreement which triggers the indemnification

provisions of Paragraph 13 in the Initial Agreement.

       126.    Henkel is informed and believes, and thereon alleges that the delamination claims

and resulting damages arise from TSE’s breach of the Initial Agreement and several warranties.

       127.    By reason of the foregoing, Henkel has an express right of indemnity against

TSE. TSE owes Henkel a duty to hold Henkel harmless from any and all liabilities arising from

TSE’s breach of contract, including the facts and circumstances which gave rise to the

delamination claims. Further, TSE owes Henkel for its costs and expenses incurred in testing,

investigating, defending and resolving the delamination claims, including the cost of reasonable

attorneys’ fees incurred in pursuing Henkel’s right to indemnity against TSE.

       128.    Henkel has been damaged by reason of the aforesaid costs and expenses in a sum

not presently known to Henkel at this time, but not less than $3,000,000.00. Henkel will seek

leave to amend this Complaint to assert the true amount of damages when the same can be

ascertained.

       WHEREFORE, Henkel prays for judgment as follows:

                       a)        That the Court enters judgment in favor of Henkel against

               Defendant, TSE in the amount of the true amount of damages which are at least

               $3,000,000.00, plus all accrued interest thereon;

                       b)        That the Court awards Henkel post-judgment interest at the

               statutory rate;

                       c)        That all costs of this action be assessed against TSE;

                       d)        That Henkel be awarded its attorneys’ fees, costs and expenses;

               and



                                                  20
     Case 8:20-cv-01579 Document 1 Filed 07/10/20 Page 21 of 21 PageID 21




                     e)     That the Court grants Henkel all such other and further relief as the

             Court deems just and proper.

      Respectfully submitted, this 10th day of July 2020.


 /s/David M. Hawthorne                             /s/Jennifer Manso______
David M. Hawthorne                                 Jennifer Manso
Florida Bar Number: 935174                         Florida Bar Number: 121099
Attorneys for Plaintiff                            Attorneys for Plaintiff
Email:                                             Email:
David.Hawthorne@lewisbrisbois.com                  Jennifer.Manso@lewisbrisbois.com
Lewis Brisbois Bisgaard & Smith LLP                Lewis Brisbois Bisgaard & Smith LLP
110 S.E. 6th Street, suite 2600                    401 E. Jackson Street, Suite 3400
Ft. Lauderdale, Florida 33301                      Tampa, Florida 32306
Telephone: 954.828.0376                            Telephone: 813.739.1900
Facsimile: 954.728.1282                            Facsimile: 813.739.1900




                                              21
